Exhibit 10.5

INTRAWARE, INC.

AMENDED AND RESTATED CHANGE OF CONTROL SEVERANCE AGREEMENT

This Amended and Restated Change of Control Severance Agreement (the
“Agreement”) is made and entered into by and between Justin Benson (the
“Officer”) and Intraware, Inc. (the “Company”), effective as of the latest date
set forth by the signatures of the parties hereto below. This Agreement amends
and supersedes the prior version of this agreement executed on or about
October 9, 2007, in its entirety.

RECITALS

A. It is expected that the Company from time to time will consider the
possibility of an acquisition by another company or other change of control as a
means of enhancing stockholder value. The Board of Directors of the Company (the
“Board”) recognizes that such consideration can be a distraction to the Officer
and can cause the Officer to consider alternative employment opportunities. The
Board has determined that it is in the best interests of the Company and its
stockholders to assure that the Company will have the continued dedication and
objectivity of the Officer, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined below) of the Company.

B. The Board believes that it is in the best interests of the Company and its
stockholders to provide the Officer with an incentive to continue his employment
and to motivate the Officer to maximize the value of the Company upon a Change
of Control for the benefit of its stockholders.

C. The Board believes that it is imperative to provide the Officer with certain
severance benefits upon Officer’s termination of employment following a Change
of Control which provides the Officer with enhanced financial security and
provides incentive and encouragement to the Officer to remain with the Company
notwithstanding the possibility of a Change of Control.

D. Certain capitalized terms used in the Agreement are defined in Section 6
below.

The parties hereto agree as follows:

1. Term of Agreement. This Agreement shall terminate upon the date that all
obligations of the parties hereto with respect to this Agreement have been
satisfied.

2. At-Will Employment. The Company and the Officer acknowledge that the
Officer’s employment is and shall continue to be at-will, as defined under
applicable law. If the Officer’s employment terminates for any reason, including
(without limitation) any termination prior to the announcement of a Change of
Control, the Officer shall not be entitled to any payments, benefits, damages,
awards or compensation except for those payments that may be available in
accordance with the Company’s established employee plans and practices or
pursuant to other agreements with the Company.

3. Severance Benefits.

(a) Termination In Connection With a Change of Control. If the Officer’s
employment terminates as a result of Involuntary Termination (as defined below),
and such termination is within the period commencing on the Company’s public
announcement of a proposed Change of Control (as defined below) and ending on
the earlier of (A) the twelve (12) month period following the consummation of
the proposed Change of Control, or (B) the Company’s public announcement that
the proposed Change of Control will not occur (a “Severance Termination”), then,
subject to Section 5, the Officer shall be entitled to receive the following
severance benefits:



--------------------------------------------------------------------------------

(1) Severance Payment. A cash payment in an amount equal to fifty percent
(50%) of the Officer’s Annual Compensation, plus fifty percent (50%) of the
Officer’s current year target bonus award, plus fifty percent (50%) of his
annualized commissions based on the commissions he has earned during the six
(6) months immediately preceding the Termination Date;

(2) Continued Employee Benefits. Reimbursement for one hundred percent (100%) of
premiums paid for Company group health, dental and vision insurance coverage at
the same level of coverage as was provided to such Officer (and any eligible
dependents if the eligible dependents were covered immediately prior to the
Severance Termination) immediately prior to the Severance Termination, payable
when such premiums are due (provided Officer validly elects to continue coverage
under COBRA) (the “Company-Paid Coverage”). Company-Paid Coverage shall continue
until the earlier of (i) six (6) months from the date of the Involuntary
Termination or (ii) the date that the Officer and his dependents become covered
under another employer’s group health, dental or vision insurance plans that
provide Officer and his dependents with comparable benefits and levels of
coverage.

(3) Equity Compensation Accelerated Vesting. All outstanding stock awards held
by Officer which are unvested as of the Termination Date of Officer’s Severance
Termination shall immediately become fully vested and exercisable as of such
Termination Date (but, in no event, shall any stock award become vested and
exercisable as to more than one hundred percent (100%) of the shares subject to
such award). All of Officer’s stock options and stock appreciation rights
(including the portion of such awards which becomes vested pursuant to this
Section) shall remain exercisable for such period of time as is prescribed in
the respective stock option or stock appreciation right agreements.

(4) Timing of Severance Payments. Any severance payment to which Officer is
entitled under Section 3(a)(1) shall be paid by the Company to the Officer (or
to the Officer’s successor in interest, pursuant to Section 7(b)) in cash and in
full, not later than thirty (30) calendar days following the Termination Date,
subject to Sections 9(f) and 9(h) below.

(b) Voluntary Resignation; Termination For Cause. If the Officer’s employment
terminates by reason of the Officer’s voluntary resignation (and is not an
Involuntary Termination), or if the Officer is terminated for Cause, then the
Officer shall not be entitled to receive severance or other benefits except for
those (if any) as may then be established under the Company’s then existing
equity, severance and benefits plans and practices or pursuant to other
agreements with the Company.

(c) Disability; Death. If the Company terminates the Officer’s employment as a
result of the Officer’s Disability, or such Officer’s employment is terminated
due to the death of the Officer, then the Officer shall not be entitled to
receive severance or other benefits except for those (if any) as may then be
established under the Company’s then existing severance and benefits plans and
practices or pursuant to other agreements with the Company.

(d) Termination Apart from Change of Control. In the event the Officer’s
employment is terminated for any reason, either prior to the announcement of a
Change of Control or after the twelve (12)-month period following a Change of
Control, then the Officer shall be entitled to receive severance and any other
benefits only as may then be established under the Company’s existing severance
and benefits plans and practices or pursuant to other agreements with the
Company.

(e) Change in Officer Status. In the event the Officer ceases to be an
“executive officer” of the Company, for purposes of Section 401(b) of Regulation
S-K under the Securities Exchange Act of 1934, one hundred eighty (180) or more
days prior to any Change of Control or the Company’s public announcement of a



--------------------------------------------------------------------------------

proposed Change of Control, then the Officer shall be entitled to receive
severance and any other benefits only as may then be established under the
Company’s existing severance and benefits plans and practices or pursuant to
other agreements with the Company, provided such change in the Officer’s status
was at the Officer’s written request or pursuant to a substantial and bona fide
change in the Officer’s responsibilities and was not initiated by the Company
for the purpose of avoiding the Company’s obligations hereunder.

4. Attorney Fees, Costs and Expenses. The Company shall reimburse Officer for
the reasonable attorney fees, costs and expenses incurred by the Officer in
connection with any action brought by Officer to enforce his rights hereunder,
provided Officer prevails on at least one material issue in such dispute.

5. Limitation on Payments.

(a) In the event that the severance and other benefits provided for in this
Agreement or otherwise payable to the Officer (i) constitute “parachute
payments” within the meaning of Section 280G of Code and (ii) but for this
Section 5, would be subject to the excise tax imposed by Section 4999 of the
Code, then the Officer’s severance benefits under Section 3(a)(1) shall be
either

(A) delivered in full, or

(B) delivered as to such lesser extent which would result in no portion of such
severance benefits being subject to excise tax under Section 4999 of the Code,

whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Officer on an after-tax basis, of the greatest amount of
severance benefits, notwithstanding that all or some portion of such severance
benefits may be taxable under Section 4999 of the Code. Any taxes due under
Section 4999 shall be the responsibility of the Officer.

(b) In the event of a reduction in accordance with subsection 5(a), the
reduction shall occur in the following order: first, the cash severance pay
provided pursuant to Section 3(a)(1), then the vesting acceleration of
outstanding equity awards provided pursuant to Section 3(a)(3), and then the
Company-Paid Coverage provided pursuant to Section 3(a)(2). If, as a result of
any reduction required by Section 5(a), amounts previously paid to the Officer
exceed the amount to which the Officer is entitled, the Officer will promptly
return the excess amount to the Company.

(c) Unless the Company and the Officer otherwise agree in writing, any
determination required under this Section 5 shall be made in writing by a major
national “Big Four” accounting firm selected by the Company (the “Accountants”),
whose determination shall be conclusive and binding upon the Officer and the
Company for all purposes. For purposes of making the calculations required by
this Section 5, the Accountants may, after taking into account the information
provided by the Officer, make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Officer shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this Section. The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this Section 5.

6. Definition of Terms. The following terms referred to in this Agreement shall
have the following meanings:

(a) Annual Compensation. “Annual Compensation” means an amount equal to the
greater of (i) Officer’s base salary for the twelve (12) months preceding the
Change of Control or (ii) Officer’s base salary on an annualized basis.



--------------------------------------------------------------------------------

(b) Cause. “Cause” shall mean (i) any act of personal dishonesty taken by the
Officer in connection with his responsibilities as an Officer and intended to
result in substantial personal enrichment of the Officer; (ii) the conviction of
a felony; (iii) a willful act by the Officer that constitutes gross misconduct
and that is injurious to the Company; or (iv) for a period of not less than
thirty (30) days following delivery to the Officer of a written demand for
performance from the Company that describes the basis for the Company’s belief
that the Officer has not substantially performed his duties, continued
violations by the Officer of the Officer’s obligations to the Company that are
demonstrably willful and deliberate on the Officer’s part. Any dismissal for
Cause in accordance with Subsection (iv) of this Section 6(b) must be approved
by the Board prior to the dismissal date.

(c) Change of Control. “Change of Control” means the occurrence of any of the
following events:

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) becomes the “beneficial owner” (as
defined in Rule 13d-3 under said Act), directly or indirectly, of securities of
the Company representing fifty percent (50%) or more of the total voting power
represented by the Company’s then outstanding voting securities;

(ii) A change in the composition of the Board occurring within a twelve
(12)-month period, as a result of which fewer than a majority of the directors
are Incumbent Directors. “Incumbent Directors” shall mean directors who either
(A) are directors of the Company as of the date hereof, or (B) are elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Incumbent Directors at the time of such election or nomination
(but shall not include an individual whose election or nomination is in
connection with an actual or threatened proxy contest relating to the election
of directors to the Company);

(iii) The consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or such surviving entity’s
parent) at least fifty percent (50%) of the total voting power represented by
the voting securities of the Company or such surviving entity or such surviving
entity’s parent outstanding immediately after such merger or consolidation;

(iv) The consummation of the sale or disposition by the Company of all or
seventy-five percent (75%) or more of the Company’s assets.

(d) Disability. “Disability” shall mean that the Officer has been unable to
perform his Company duties as the result of his incapacity due to physical or
mental illness, and such inability, at least twenty-six (26) weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to the Officer or the Officer’s legal
representative (such agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least thirty (30) days’ written notice by the Company of its intention to
terminate the Officer’s employment. In the event that the Officer resumes the
performance of substantially all of his duties hereunder before the termination
of his employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.

(e) Involuntary Termination. “Involuntary Termination” shall mean, (1) the
Officer’s voluntary resignation following a (i) material reduction in the:
(A) Officer’s base compensation; (B) Officer’s authority, duties, or
responsibilities; (C) authority, duties, or responsibilities of the Officer’s
supervisor to whom the Officer is required to report, including a requirement to
report to a corporate officer or employee, instead of reporting directly to the
Board; or (D) budget over which the Officer must perform his services;
(ii) material change in the Officer’s geographic location relative to the
Officer’s geographic location prior to the Change of Control; or (iii) any other



--------------------------------------------------------------------------------

action or inaction that constitutes a material breach of the terms of this
Agreement; or (2) any termination of the Officer by the Company that is not
effected for Disability or for Cause. In addition, for purposes of this
Section 6(e), upon any such voluntary termination the Officer must provide
notice to the Company of the existence of the one or more of the above
conditions within ninety (90) days of its initial existence and the Company must
be provided at least thirty (30) days to remedy the condition.

(f) Termination Date. “Termination Date” shall mean (i) if this Agreement is
terminated by the Company for Disability, thirty (30) days after notice of
termination is given to the Officer (provided that the Officer shall not have
returned to the performance of the Officer’s duties on a full-time basis during
such thirty (30)-day period); (ii) if the Officer’s employment is terminated by
the Company for any other reason, the date on which a notice of termination is
given, or (iii) if the Agreement is terminated by the Officer, the date on which
the Officer delivers the notice of termination to the Company.

7. Successors.

(a) Company’s Successors. Any successor to the Company (whether direct or
indirect and whether by purchase, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this Agreement and agree expressly to perform
the obligations under this Agreement in the same manner and to the same extent
as the Company would be required to perform such obligations in the absence of a
succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 7(a) or which
becomes bound by the terms of this Agreement by operation of law.

(b) Officer’s Successors. The terms of this Agreement and all rights of the
Officer hereunder shall inure to the benefit of, and be enforceable by, the
Officer’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.

8. Notice.

(a) General. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Officer, mailed notices shall
be addressed to him at the home address which he most recently communicated to
the Company in writing. In the case of the Company, mailed notices shall be
addressed to its corporate headquarters, and all notices shall be directed to
the attention of its Secretary.

(b) Notice of Termination. Any termination by the Company for Cause or by the
Officer as a result of a voluntary resignation or an Involuntary Termination
shall be communicated by a notice of termination to the other party hereto given
in accordance with Section 8(a) of this Agreement. Such notice shall indicate
the specific termination provision in this Agreement relied upon, shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination under the provision so indicated, and shall specify the
termination date (which shall be not more than thirty (30) days after the giving
of such notice). The failure by the Officer to include in the notice any fact or
circumstance which contributes to a showing of Involuntary Termination shall not
waive any right of the Officer hereunder or preclude the Officer from asserting
such fact or circumstance in enforcing his rights hereunder.

9. Miscellaneous Provisions.

(a) No Duty to Mitigate. The Officer shall not be required to mitigate the
amount of any payment



--------------------------------------------------------------------------------

contemplated by this Agreement, nor shall any such payment be reduced by any
earnings that the Officer may receive from any other source.

(b) Waiver. No provision of this Agreement shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by the Officer and by an authorized officer of the Company (other
than the Officer). No waiver by either party of any breach of, or of compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time.

(c) Whole Agreement. This Agreement and any outstanding stock option agreements
represent the entire understanding of the parties hereto with respect to the
subject matter hereof and supersedes all prior arrangements and understandings
regarding same. Other than the agreements described in the preceding sentence,
no agreements, representations or understandings (whether oral or written and
whether express or implied) which are not expressly set forth in this Agreement
have been made or entered into by either party with respect to the subject
matter hereof.

(d) Choice of Law. The validity, interpretation, construction and performance of
this Agreement shall be construed and enforced in accordance with, and the
rights of the parties shall be governed by, the laws of the State of California
without regard to principles of conflicts of laws.

(e) Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(f) Withholding. All payments made pursuant to this Agreement will be subject to
withholding of applicable income and employment taxes.

(g) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

(h) 409A Compliance. The Officer and the Company agree to comply with any
revisions to the final regulations of Section 409A of the Code or other official
guidance interpreting Section 409A of the Code that the Treasury provides after
the execution of this Agreement that would require such benefits to be provided
in a different form or manner to comply with Section 409A. The Officer and the
Company agree to amend this Agreement to include any different form or manner of
payment in order to comply with such Treasury guidance. The Officer and the
Company agree to cooperate with each other and to take reasonably necessary
steps in this regard. Notwithstanding any other provision of this Agreement, if
the Officer is a “key employee” under Section 409A and a delay in making any
payment or providing any benefit under this Agreement is required by
Section 409A or any Treasury Regulations, or IRS guidance thereunder, or
necessary in the good faith judgment of the Company, to avoid the Officer
incurring additional tax under Section 409A, such payments shall not be made
until the end of six (6) months following the date of the Officer’s separation
from service in accordance with Section 409A.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year set forth
below.

 

COMPANY     INTRAWARE, INC.     By:  

/s/ Peter H. Jackson

    Title:  

Chief Executive Officer

    Date:  

October 19, 2008

OFFICER    

/s/ Justin M. Benson

    Date:  

October 20, 2008

[SIGNATURE PAGE TO BENSON SEVERANCE AGREEMENT]